Exhibit 10.1
 
STEVEN MADDEN, LTD.
52-16 BARNETT AVENUE
LONG ISLAND CITY, NY 11104
T (718) 446-1800
 

--------------------------------------------------------------------------------

 
May 30, 2008
 
Dear Ms. Newton Varela:
 
This letter will set forth below the amended and restated terms and conditions
of your employment with Steven Madden, Ltd. (the “Company”):
 
1.
Term of Agreement: April 29, 2008 through December 31, 2010 (the “Term”), unless
sooner terminated in accordance with Paragraph 9 of this Agreement.
   
2.
Position: Executive Vice President -Wholesale and Retail. You shall report to
the Chief Operating Officer or such other person as the Chief Executive Officer
(the “CEO”) shall direct.
   
3.
Salary: $350,000 per annum (paid in accordance with normal Company practice)
from January 1, 2008 through December 31, 2008; and $400,000 per annum (paid in
accordance with normal Company practice) from January 1, 2009 through December
31, 2010.
   
4.
Annual Wholesale Footwear Bonus: You shall receive a performance bonus for each
of 2008, 2009 and 2010 equal to 2% of the increase, if any, in Wholesale
Footwear division EBIT (earnings before interest and taxes) for that year over
Wholesale Footwear division EBIT for the immediately prior year, less any
deductions as shall be required to be withheld by any applicable laws and
regulations. EBIT from any business acquired after the date hereof shall not be
included in the bonus calculation until the second full calendar year under
Company ownership. Such bonus (net of any deductions required to be withheld by
any applicable laws and regulations) shall be payable on or about March 15 of
the following year.
   
5.
Annual Retail Bonus: You shall receive a performance bonus for each of 2008,
2009 and 2010 equal to 1.5% of the increase, if any, in Retail division EBIT
(earnings before interest and taxes) for that year over Retail division EBIT for
the immediately prior year, less any deductions as shall be required to be
withheld by any applicable laws and regulations. EBIT from any business acquired
after the date hereof shall not be included in the bonus calculation until the
second full calendar year under Company ownership. Such bonus (net of any
deductions required to be withheld by any applicable laws and regulations) shall
be payable on or about March 15 of the following year.
   
6.
Long-Term Compensation: If you are still employed by the Company on December 31,
2010, you shall receive a bonus of $200,000, less any deductions as shall be
required to be withheld by any applicable laws and regulations.
   
7.
Options: You shall be granted 50,000 options on the date hereof. In the event
you are still employed by the Company, (i) on April 1, 2009, you shall be
granted 25,000 options and (ii) on April 1, 2010, you shall be granted 25,000
options. All options shall vest 20% each year for five years, commencing on the
first anniversary date of the grant of the options, have a term of seven years
and have an exercise price equal to the market price on grant date.

 
 
 

--------------------------------------------------------------------------------

 
 
8.
Car Allowance: During the Term, you shall receive a car allowance of $1,250 per
month.
   
9.
Termination:

 
    (a)           Involuntary Termination. The Company has the right to
terminate your employment, on written notice to you, at any time without Cause
(as defined below). In the event the Company terminates your employment without
Cause, then the Term shall terminate immediately, and you shall be entitled to
receive only (i) Salary payments described in Paragraph 3, at the regular
intervals of payment, from the date of termination through the date this
Agreement would have otherwise terminated but for the involuntary termination
plus (ii) any accrued and unpaid Bonus amounts described in Paragraphs 4 and 5
for the year prior to termination which such Bonuses shall still be payable on
or about March 15 of the year following their accrual.
 
    (b)           Voluntary Termination by you or Termination for Cause. You
shall have the right to terminate your employment at any time for any reason
(“Voluntary Termination”) and the Company shall have the right to terminate your
employment at any time for Cause, on written notice to you, setting forth in
reasonable detail the facts and circumstances resulting in the Cause upon which
such termination is based. In the event of a Voluntary Termination or a
termination by the Company for Cause, the Term shall terminate immediately and
you shall be entitled only to any accrued and unpaid Salary described in
Paragraph 3 through the date of Termination. For the purpose of this Agreement,
Cause shall mean:
 

 
(i)
a material breach by you of your material duties or obligations to the Company
which is not remedied to the reasonable satisfaction of the Company within ten
(10) days after the receipt by you of written notice of such breach from the
Company;
       
(ii)
you are convicted of, or enter a guilty or “no contest” plea with respect to a
felony or a crime of moral turpitude (whether or not a felony);
       
(iii)
you have an alcohol or substance abuse problem, which in the reasonable opinion
of the Company materially interferes with your ability to perform your duties;
       
(iv)
any act or acts of personal dishonesty, fraud, embezzlement, misappropriation or
conversion intended to result in your personal enrichment at the expense of the
Company, or any of its subsidiaries or affiliates, or any other material breach
or violation of fiduciary duty owed to the Company, or any of its subsidiaries
or affiliates;
       
(v)
any grossly negligent act or omission or any willful and deliberate misconduct
by you that results, or is likely to result, in material economic, or other
harm, to the Company, or any of its subsidiaries or affiliates; or
       
(vi)
you violate or pay fines, suffer sanctions or injunctive relief relating to
(whether or not you are found to have violated) any federal or state securities
laws, rules or regulations or the rules and regulations of any stock exchange on
which the Company is listed or included.

 
    (c)           Disability. You shall be considered to be “Disabled” if, in
the Company’s reasonable opinion after receiving the written report of an
independent physician selected by the Company, you are incapable, due to mental
or physical disability, of performing the essential functions of your duties for
a period of sixty (60) days (whether or not consecutive) during any period of
one hundred twenty (120) days. In the event you shall become Disabled during the
Term, the Company may terminate your employment and the Term and the Company
shall have no further obligation or liabilities to you, except payment of
accrued and unpaid Salary described in Paragraph 3 through the date of
termination plus any accrued and unpaid Bonus amounts described in Paragraphs 4
and 5 for the year prior to termination, which such Bonuses shall still be
payable on or about March 15 of the year following their accrual.
 
 
 

--------------------------------------------------------------------------------

 
 
    (d)           Death. In the event of your death, your employment and the
Term shall terminate immediately and the Company shall have no further
obligation or liabilities to you or your estate except that your estate shall be
entitled to receive payment of accrued and unpaid Salary described in Paragraph
3 through the date of termination plus any accrued and unpaid Bonus amounts
described in Paragraphs 4 and 5 for the year prior to your death, which such
Bonuses shall still be payable on or about March 15 of the year following their
accrual.
 
    (e)           Change of Control. The term “Change of Control”, as used
herein, shall mean when any person or group (excluding the Company or any of its
affiliates) becomes the beneficial owner of securities representing 50% or more
of the combined voting power of the Company’s then outstanding securities. If,
during the period commencing 30 days prior to a Change of Control and ending 180
days after a Change of Control, you are terminated by the Company other than for
Cause, you are entitled to receive an amount equal to the lesser of (i) the
average amount of total compensation actually received by you for the preceding
three calendar years multiplied by 3 or (ii) the maximum amount which is tax
deductible to the Company under Internal Revenue Code Section 280G. The
foregoing shall be in lieu of, and not in addition to, any other payments or
compensation you would otherwise be entitled to hereunder as a result of your
termination.
 
    (f)           Termination Payment. Provided the Company makes the payments
required under this Letter Agreement that are attributable to the termination of
your employment, such payments shall be in full and complete satisfaction and
release of any and all claims you or your beneficiaries, estate or legal
representatives may have against the Company and/or its subsidiaries or
affiliates hereunder.
 
10.
Non-Solicitation/Non-Competition Agreement: You recognize that the services to
be performed by you hereunder are special and unique. In consideration of the
compensation granted herein, you agree that, while employed by the Company, and
thereafter, in the event your employment is terminated for any reason other than
a termination by the Company without Cause, for a period of 12 months following
such termination, you shall not, directly or indirectly, anywhere in the United
States, whether individually or as a principal officer, employee, partner,
member, director or agent of, or consultant for, any person or entity: (i)
become employed by, an owner of, or otherwise affiliated with, or furnish
services to, any business that competes with the Company, (ii) solicit any
business from any customers of the Company, or (iii) hire, offer to hire, entice
away, or in any manner persuade or attempt to persuade any employee of the
Company to discontinue his/her employment with the Company or any other party
that has a business relationship with the Company to discontinue his/her/its
business relationship with the Company.
   
11.
Covenant Not to Disclose. You covenant and agree that you will not, to the
detriment of the Company, at any time during or after the Term, reveal, divulge
or make known to any person (other than (i) to the Company, or (ii) in the
regular course of business of the Company) or use for your own account any
confidential or proprietary records, data, processes, ideas, methods, devices,
business concepts, inventions, discoveries, know-how, trade secrets or any other
confidential or proprietary information whatsoever (the “Confidential
Information”) previously possessed or used by the Company or any of its
subsidiaries or affiliates, (whether or not developed, devised or otherwise
created in whole or in part by your efforts) and made known to you by reason of
your employment by or affiliation with the Company. You further covenant and
agree that you shall retain all such knowledge and information which you shall
acquire or develop respecting such Confidential Information in trust for the
sole benefit of the Company and its successors and assigns. Additionally, you
agree that all right, title and interest in and to any discoveries, processes,
ideas, methods and/or business concepts that you develop during the Term
relating to the business of the Company are, and shall remain the property of
the Company, and you hereby assign to the Company any right, title and interest
you might otherwise claim therein.

 
 
 

--------------------------------------------------------------------------------

 
 
12.
Business Materials, Covenant to Report. All written materials, records and
documents made by you or coming into your possession concerning the business or
affairs of the Company shall be the sole property of the Company and, upon the
termination of your employment with the Company or upon the request of the
Company at any time, you shall promptly deliver the same to the Company and
shall retain no copies thereof. You agree to render to the Company such reports
of your activities or activities of others under your direction during the Term
as the Company may request.
   
13.
Governing Law; Injunctive Relief:

 

 
13.1
The validity, interpretation, and performance of this Agreement shall be
controlled by and construed under the laws of the State of New York, excluding
choice of law rules thereof.
       
13.2
You acknowledge and agree that, in the event you shall violate any of the
restrictions of Paragraphs 10, 11 or 12 hereof, the Company will be without an
adequate remedy at law and will therefore be entitled to enforce such
restrictions by temporary or permanent injunctive or mandatory relief in any
court of competent jurisdiction without the necessity of proving damages or
posting a bond or other security, and without prejudice to any other remedies
which it may have at law or in equity. Each of you and the Company acknowledges
and agrees that, in addition to any other state having proper jurisdiction, any
such relief may be sought in, and for such purpose each of you and the Company
consents to the jurisdiction of, the courts of the State of New York.

 
14.
Assignment: This Agreement, as it relates to your employment, is a personal
contract and your rights and interests hereunder may not be sold, transferred,
assigned, pledged or hypothecated.
   
15.
Notices: Any and all notices or other communications or deliveries required or
permitted to be given or made pursuant to any of the provisions of this
Agreement shall be deemed to have been duly given or made for all purposes when
hand delivered or sent by certified or registered mail, return receipt requested
and postage prepaid, overnight mail or courier, or facsimile, addressed, if to
the Company, at the Company’s offices, Attn: CEO, and if to you, at the address
of your personal residence as maintained in the Company’s records, or at such
other address as any party shall designate by notice to the other party given in
accordance with this Paragraph 15.
   
16.
Entire Agreement: This Agreement represents the entire understanding and
agreement between the parties hereto with respect to the subject matter hereof,
supersedes all prior agreements between such parties with respect to the subject
matter hereof (including, without limitation, the letter agreement between you
and the Company dated April 29, 2008), and cannot be amended, supplemented or
modified orally, but only by an agreement in writing signed by the party against
whom enforcement of any such amendment, supplement or modification is sought.
   
17.
Execution in Counterparts; Signatures; Severability: This Agreement may be
executed in counterparts, each of which shall be deemed to be an original, but
all of which together shall constitute one and the same instrument. Facsimile or
electronic mail signatures hereon shall constitute original signatures. If any
provisions of this Agreement as applied to any part or to any circumstance shall
be adjudged by a court to be invalid or unenforceable, the same shall in no way
affect any other provision of this Agreement, the application of such provision
in any other circumstances or the validity or enforceability of this Agreement.

 
 
 

--------------------------------------------------------------------------------

 
 
18.
Representation by Counsel; Interpretation: Each party acknowledges that it has
been represented by counsel or has had the opportunity to be represented by
counsel in connection with this Agreement and the transactions contemplated by
this Agreement. Accordingly, any rule or law or any legal decision that would
require interpretation of any claimed ambiguities in this Agreement against the
party that drafted it has no application and is expressly waived by such
parties. The provisions of this Agreement shall be interpreted in a reasonable
manner to effect the intent of the parties hereto.

 
Signature:
/s/ Edward R. Rosenfeld
   
Edward R. Rosenfeld, Interim CEO
       
Counter-signature:
/s/ Amelia Newton Varela
   
Amelia Newton Varela
 

 
 
 

--------------------------------------------------------------------------------